Citation Nr: 1818498	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-44 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity due to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity due to herbicide exposure.

6.  Entitlement to service connection for a bilateral foot disorder (other than a shell fragment wound of the right foot and right ankle).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to July 1966 and from February 1967 to February 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

While the RO has sometimes treated the claims on appeal (other than the foot disorders claim) as being claims of new and material evidence to reopen, the Board notes that the Veteran submitted pertinent evidence within one year of the April 2008 rating decision, and thus the April 2008 rating decision is currently on appeal.

In correspondence received in January 2018, the Veteran, through his representative, indicated that he longer desired a Board hearing on these matters.


FINDINGS OF FACT

1.  In correspondence received in January 2018, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the issue of entitlement to service connection for diabetes mellitus.

2.  Peripheral neuropathy of the upper or lower extremities was not present in service or within one year thereafter, and is not otherwise etiologically related to the Veteran's service.

2.  A foot disorder (other than the service-connected shell fragment wound of the right foot and right ankle) was not present in service or within one year thereafter, and is not otherwise etiologically related to the Veteran's service or to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran for the issue of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a disorder of the feet (other than a shell fragment wound of the right foot and right ankle) have not been met.  38 U.S.C. 
§§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist as to the matters being decided in this decision.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2017); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.307(d).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include early-onset peripheral neuropathy, if manifested to a compensable degree within one year of the last date a veteran was exposed to an herbicide agent during active service.  38 U.S.C, § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).  The Veteran may also establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  That is, the Veteran may still establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting evidence of a nexus between the disease and his exposure to herbicides during military service.  Combee, 34 F.3d at 1043-1044.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a). 

Diabetes mellitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran, through his attorney, indicated in January 2018 correspondence that he wished to withdraw the issue of entitlement to service connection for diabetes mellitus.  Hence, there remains no allegation of error of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.

Peripheral neuropathy of the upper and lower extremities
and bilateral foot disorder

As noted in his September 2007 claim, the Veteran seeks service connection for peripheral neuropathy of the upper and lower extremities due to exposure herbicides during service.  The Veteran also seeks service connection for a bilateral foot disorder.  The Veteran served in Vietnam and is thus presumed to have been exposed to herbicides.

At a December 1970 VA examination the Veteran was diagnosed with incomplete neuropathy of the right dorsal antebrachial cutaneous nerve.  In a January 1971 rating decision, the Veteran was granted service connection for a right arm shell fragment wound, muscle group VI, with incomplete neuropathy, right dorsal antebrachial cutaneous nerve.  

The Board finds there is current peripheral neuropathy disability.  An August 2008 private medical record indicated that an EMG and nerve conduction study had revealed a "sensory neuropathy," and an August 2013 EMG/NCR record showed evidence of sensory, motor, and demyelinating polyneuropathy involving all tested limbs.

Regarding presumptive service connection based on a chronic disorder, the Board finds that peripheral neuropathy was not noted during service, or within one year of discharge.  A review of the Veteran's service treatment records as well as the December 1970 VA examination reveal no references to any numbness or tingling of the left upper extremity or of the right or left lower extremity.  The right upper extremity findings are based upon another disorder.  Regarding presumptive service connection based on Agent Orange exposure, the Board finds there was not early-onset peripheral neuropathy.   An October 2015 VA physician opinion, was that upon reviewing the Veteran's claims file, including the STRs, the evidence did not show that the Veteran had demonstrated early onset peripheral neuropathy.  Based on these uncontradicted findings, the Board finds that service connection under the presumptive provisions of exposure to herbicides (38 U.S.C § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e)) or chronic diseases (38 U.S.C. § 1101; 38 C.F.R. §§ 3.307, 3.309(a)) is not warranted.

The Board also finds that service connection for peripheral neuropathy of the upper and lower extremities is not warranted on a direct basis.  No neurological symptoms, treatment, or diagnoses, were noted during service or upon his service discharge examination.  Significantly, the medical evidence of record does not contain any medical opinion linking his peripheral neuropathy to service, including exposure to herbicides.  

The Veteran's assertion that his peripheral neuropathy is related to service has been considered.  The Board, however, finds that this opinion is not competent.  As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of the claimed neurological disorders, which are complex internal conditions, as opposed to the onset of varicose veins or a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis); Layno v. Brown, 6 Vet. App. 465 (1994) (layperson is competent to report only that which the person observed).  

As for the Veteran's disorder of the feet, a May 2012 VA examination report noted the only diagnosis of the feet was peripheral neuropathy of an unknown etiology.  The examiner opined that the Veteran's peripheral neuropathy of the feet was not related to the service-connected right ankle and right foot condition, as the symptoms associated with the Veteran's shrapnel in the foot and ankle were asymptomatic and were not causing his complaints related to peripheral neuropathy.  The examiner further stated that there was no association between the Veteran's neuropathy and his military service and there was no other foot condition.  In sum, the Board notes that there is no foot disorder other than peripheral neuropathy, and this claim is essentially duplicative of his lower extremity claims and is denied for the same reasons.  

As the preponderance of evidence is unfavorable to the claims, service connection is not warranted, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d


ORDER

The appeal of entitlement to service connection for diabetes mellitus is dismissed.

Service connection for peripheral neuropathy of the left and right upper extremity is denied.

Service connection for peripheral neuropathy of the left and right lower extremity is denied.

Service connection for a bilateral foot disorder (other than a shell fragment wound of the right foot and right ankle) is denied.





____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


